Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of the invention of Group I, and further election of the various species of invention, all without traverse, with the remarks filed 12-21-21 are acknowledged.

In beginning examination of this case it has become apparent that Figures 4a, 4b, 6a-d, 7a-b, 8-10, 11a-c, 12, 13a-d, 14a-c, 16a-c, 17a-d, 18, 19a-e, 20a-b, 21a, 22a-h, 23e-f, 24b-I are so unclear as to prevent examination.  These drawing are missing lines / bars (see, e.g., figs 4a, 6a-d); have legends that do not distinguish one line/bar from another (see, e.g., figs 4b); or are otherwise uninterpretable (see, e.g., Figs. 24F and G).

According to MPEP § 608.02(a), “If at the time of the initial assignment of an application to an examiner’s docket, or if at the time the application is taken up for action, the supervisory patent examiner believes the drawings to be of such a condition as to not permit reasonable examination of the application, applicant should be required to immediately submit corrected drawings. However, if the drawings do permit reasonable examination and the supervisory patent examiner believes the drawings are of such a character as to render the application defective under 35 U.S.C. 112, examination should begin immediately with a requirement for corrected drawings and a rejection of the claims as not being in compliance with 35 U.S.C. 112(a)  being made.”

In order to determine if the invention claimed invention is enabled with respect to the functional limitations recited, e.g., in claims 1, 3 and 4, and further to understand how the functional properties of the administered cells may or may not distinguish the claimed invention over potential prior art under 35 U.S.C. § 102(a)(1) / 35 U.S.C. § 102(a)(2) / 35 U.S.C. § 103, applicant must submit corrected drawings addressing the issues mentioned above.

In conclusion, the informal drawings are not of sufficient quality to permit examination. 


Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                        
/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644